                                           Case 3:20-cv-03275-JD Document 19 Filed 03/08/21 Page 1 of 1




                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                                  NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     WILLIAM DAVID BUSH,                                Case No. 20-cv-03275-JD
                                                         Plaintiff,
                                   7
                                                                                            ORDER TO SHOW CAUSE
                                                  v.
                                   8
                                                                                            Re: Dkt. Nos. 14, 18
                                   9     BROWN FARMS, et al.,
                                                         Defendants.
                                  10

                                  11

                                  12            In May 2020, pro se plaintiff Bush sued defendants Brown Farm and City of Santa Rosa,
Northern District of California
 United States District Court




                                  13   as well as twenty fictitious defendants, for violating the Clean Water Act, 33 U.S.C. § 1251 et seq.

                                  14   Dkt. No. 1. Two months later, the parties jointly requested that the case be referred to a magistrate

                                  15   judge for an early settlement conference, and so the Court referred the case to Magistrate Judge

                                  16   Tse. Dkt. Nos. 11, 14. On November 2, 2020, an early settlement conference before Judge Tse

                                  17   was set for December 1, 2020, at 10:30 a.m. via Zoom webinar. Dkt. No. 16. The conference was

                                  18   not held because Bush failed to appear. Dkt. No. 17. Judge Tse ordered Bush to show cause in

                                  19   writing by December 4, 2020, for not appearing and for failing to submit a required settlement

                                  20   conference statement. Dkt. No. 18. Bush never responded to the order to show cause.

                                  21            Consequently, Bush is ordered to show cause in writing by March 18, 2021, why this case

                                  22   should not be dismissed for failure to adhere to multiple court orders. Bush is advised that a

                                  23   failure to file an adequate response will result in dismissal under Federal Rule of Civil Procedure

                                  24   41(b).

                                  25            IT IS SO ORDERED.

                                  26   Dated: March 8, 2021

                                  27                                                   ______________________________________
                                                                                       JAMES DONATO
                                  28                                                   United States District Judge
